Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2014, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated January 7, 2014, it is ordered that these causes be transferred to the Fourteenth Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the Fourteenth Court of Appeals.

       09-13-556-CV           Versatile Marine Service v. Gulf Coast Marine Associates
       09-13-557-CV           Vicki Ward v. Lamar University et al
       09-13-558-CR           Lajohn Fitzgerald Wilson v. State of Texas
       09-13-559-CR           Lajohn Fitzgerald Wilson v. State of Texas
       09-13-560-CR           Regina Romero v. State of Texas
       09-13-563-CR           Adrian Deshawn Patto v. State of Texas
       09-13-564-CR           Adrian Deshawn Patto v. State of Texas
       09-13-565-CV           Bobie K.Townsend v. Montgomery Central Appraisal District et al
       09-13-566-CR           George Wilhelm Vogel v. State of Texas
       09-13-567-CR           George Wilhelm Vogel v. State of Texas
       09-13-568-CR           George Wilhelm Vogel v. State of Texas

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Fourteenth District of Texas at
Houston as appears of record in Minute Book Volume 18.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 31st of January 2014.



                                              __________________________
                                              Carol Anne Harley
                                              Clerk of the Court